

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION OF THE UNITED STATES AND MAY NOT BE SOLD OR OTHERWISE DISPOSED OF
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT AND
APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN APPLICABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF SUCH ACT AND SUCH LAWS
 
BERMAN CENTER, INC.
 
SECURED CONVERTIBLE PROMISSORY NOTE
 
$225,000.00
March 7, 2007

 
FOR VALUE RECEIVED, the undersigned, BERMAN CENTER, INC., a company incorporated
under the laws of the State of Delaware (the “Company”), promises to pay to the
order of HUNTER FUND LTD. or its registered assigns (the “Holder”), the
principal sum of Two Hundred Twenty-Five Thousand Dollars ($225,000.00), with
interest from the date hereof at the rate of fifteen percent (15%) per annum on
the unpaid balance hereof until paid.
 
1. Principal and Term. If not earlier converted pursuant to Section 4(a) hereof,
the principal of this Note shall be payable in one installment on October 5,
2007 (“Due Date”). This Note is subject to conversion at the option of the
Holder, as described in Section 4(a).
 
2. Interest. Interest on the unpaid principal balance of this Note shall accrue
at the rate of fifteen percent (15%) per annum compounded annually (computed on
the basis of a 365-366 day year (as applicable) based on actual days elapsed)
commencing on the date hereof, and payable in cash on the Due Date, if not
converted earlier pursuant to Section 4(a). The Company agrees to pay interest
after the occurrence of an Event of Default, at a rate per annum equal to the
highest rate of interest per annum permitted by applicable law (the “Default
Rate”) until all amounts outstanding under the Note payable to Holder have been
paid in full. For purposes herein, an “Event of Default” exists if the Company
fails to make a payment required by Section 1 or 2 hereof.
 
3. Security.
 
(a) Company. In order to secure the payment of the Note, the Company hereby
grants to Holder a continuing first priority security interest in all assets of
the Company now owned or at any time hereafter acquired by the Company, or in
which the Company now has or at any time in the future may acquire any right,
title or interest, including, without limitation: all accounts, inventory,
equipment, goods, documents, instruments (including, without limitation,
promissory notes), contract rights, general intangibles, chattel paper,
supporting obligations, investment property, letter-of-credit rights,
intellectual property rights, patents, copyrights, trademarks in which the
Company now has or hereafter may acquire any right, title or interest, all
proceeds and products thereof (including, without limitation, proceeds of
insurance) and all additions, accessions and substitutions thereto or therefore.
 
1

--------------------------------------------------------------------------------


(b) Subsidiary. In order to secure the payment of the Note, Berman Health &
Media, Inc., a Delaware corporation and the wholly-owned subsidiary of the
Company (the “Subsidiary”), hereby grants to Holder a continuing first priority
security interest in all assets of the Subsidiary now owned or at any time
hereafter acquired by the Subsidiary, or in which the Subsidiary now has or at
any time in the future may acquire any right, title or interest, including,
without limitation: all accounts, inventory, equipment, goods, documents,
instruments (including, without limitation, promissory notes), contract rights,
general intangibles, chattel paper, supporting obligations, investment property,
letter-of-credit rights, intellectual property rights, patents, copyrights,
trademarks in which the Subsidiary now has or hereafter may acquire any right,
title or interest, all proceeds and products thereof (including, without
limitation, proceeds of insurance) and all additions, accessions and
substitutions thereto or therefore.
 
Holder shall have the rights of a secured party under the Uniform Commercial
Code. To effect the foregoing, each of the Company and the Subsidiary agrees to
execute promptly such additional security documentation as Holder may request
and hereby authorizes Holder to file financing and other statements as Holder
deems advisable to perfect the first priority security interest granted herein.
 
4. Conversion and Mechanics of Conversion.
 
(a) Conversion. This Note is convertible at the option of the Holder at any time
prior to the Due Date by providing written notice to the Company (the
“Conversion”). Upon the Conversion, the entire unpaid principal balance of this
Note plus any unpaid interest will convert into shares of common stock of the
Company, par value $.001 per share (the “Common Stock”), at a price equal to the
Conversion Price (as hereinafter defined). For purposes hereof “Conversion
Price” shall be an amount equal to the lesser of (i) fifty percent (50%) of the
weighted average closing price (weighted with reference to the trading volume on
each trading day) of the Common Stock on the Electronic Quotation Services (the
“Pink Sheets”) during the thirty (30) trading days immediately preceding the
date of Conversion, or (ii) $0.25 per share.
 
(b) Mechanics of Conversion. The Company shall not be obligated to issue
certificates evidencing the Common Stock issuable upon a Conversion unless this
Note is either delivered to the Company, duly endorsed, at the office of the
Company, or the Holder notifies the Company that this Note has been lost, stolen
or destroyed and executes an agreement satisfactory to the Company to indemnify
the Company from any loss incurred by it in connection with this Note. As soon
as practicable after delivery of the Note, or delivery of an agreement and
indemnification in the case of a lost Note, the Company shall issue and deliver
to the Holder a certificate or certificates for the number of shares of Common
Stock to which the Holder shall be entitled (the “Conversion Shares”).
 
(c) Fractional Shares. No fractional shares of Common Stock shall be issued upon
conversion of this Note. Any fractional shares to which the Holder would
otherwise be entitled will be rounded up and an additional share of Common Stock
shall be issued to the Holder.
 
2

--------------------------------------------------------------------------------


(d) Adjustment for Stock Splits, Stock Subdivisions or Combinations of Shares of
Common Stock. The Conversion Price of this Note shall be proportionally
decreased and the number of shares of Common Stock deliverable upon exercise of
this Note (or any shares of stock or other securities at the time deliverable
upon conversion of this Note) shall be proportionally increased to reflect any
stock split or subdivision of the Company’s Common Stock. The Conversion Price
of this Note shall be proportionally increased and the number of shares of
Common Stock deliverable upon conversion of this Note (or any shares of stock or
other securities at the time deliverable upon conversion of this Note) shall be
proportionally decreased to reflect any combination of the Company’s Common
Stock.
 
5. Registration.
 
(a) The Holder acknowledges that this Note and the Common Stock issuable upon
its conversion have not been registered or qualified under federal or state
securities laws.
 
(b) The shares of Common Stock that are issuable upon Conversion of this Note or
that have been issued upon any Conversion of this Note shall be eligible for
registration pursuant to the Securities Act (“Registrable Securities”) under the
following terms and conditions:
 
(i) The Company agrees to include the Registrable Securities in the first
registration statement it files with the Securities and Exchange Commission,
whether on its own account or on behalf of other shareholders, excluding
registration statements on Forms S-4 or S-8 (an “Eligible Registration
Statement”). If an Eligible Registration Statement is filed prior to full
Conversion, if any, then the Company shall register two hundred percent (200%)
of the shares issuable based on the exercise price for such shares calculated
pursuant to Section 4(a) hereof as if the Conversion occurred on the date on
which the Eligible Registration Statement is filed. If the Eligible Registration
Statement is filed after a full Conversion, if any, the Company shall register
the amount of shares of Common Stock issued upon such Conversion. In addition,
at any time and from time to time on or after the date hereof, the Holder may
make a one (1) written demand for registration under the Securities Act of all
or part of their Registrable Securities (a “Demand Registration”). After
Conversion, any demand made for a Demand Registration shall specify the number
of shares of Registrable Securities proposed to be sold. If the Holder provides
to the Company written demand for a Demand Registration prior to a full
Conversion, if any, then the Company shall register two hundred percent (200%)
of the shares issuable upon receipt of such Demand Registration based on the
exercise price for such shares calculated pursuant to Section 4(a) hereof as if
the Conversion occurred on the date of the Demand Registration. If the Holder
provides to the Company written demand for a Demand Registration after a full
Conversion, if any, the Company shall register the amount of shares of Common
Stock issued upon such Conversion. In no circumstance shall a notice for Demand
Registration be interpreted as a notice for Conversion. The Company shall not be
obligated to effect more than one (1) Demand Registration under this Section
5(b)(i) in respect of Registrable Securities.
 
(ii) All registration expenses will be borne by the Company, whether or not the
registration statement becomes effective and whether or not any Registrable
Securities are sold pursuant to such registration statement; provided, however,
that such expenses shall not include (i) any underwriting discount or
commissions with respect to the Holder’s shares and/or (ii) cost of special
counsel for the Holder. The Company shall file such Registration Statement no
later than forty-five (45) days after it receives written notice of Demand
Registration from the Holder, and shall use reasonable best efforts to cause
such Registration Statement to become effective within one hundred and fifty
(150) days from the date of the Company’s receipt of the written notice of
Demand Registration or one hundred eighty (180) days if the Registration
Statement is subject to a full review by the SEC. The parties acknowledge that
the Company shall not be held liable for failure to register the Registrable
Securities if such failure is the primary and direct cause is a result of
comments from the SEC regarding the ability of the Company to utilize and rely
upon Rule 415 of the Securities Act of 1933, as amended.
 
3

--------------------------------------------------------------------------------


(iii) In the event of a registration statement filed in connection with an
underwritten offering, these registration rights are subject to the requirement
that the Holder submits to any lock-up provisions and cut-backs, if any, as may
be proposed by the underwriter(s).
 
(iv) The Company shall send to the Holder written notice of any decision to file
an Eligible Registration Statement at least thirty (30) days prior to the
initial filing date; if within fifteen (15) days after receipt of such notice,
the Holder requests in writing that some or all of such Holder’s Registrable
Securities be included in such registration statement, the Company shall then
cause the registration under the Securities Act of all or part of the Holder’s
Registrable Securities, as requested by holder; provided, however, that if at
any time after giving written notice of its intention to register any securities
and prior to the effective date of the Eligible Registration Statement, the
Company shall determine for any reason not to register, or to delay registration
of, such securities, the Company may, at its election, give written notice of
such determination to the Holder and, thereupon, (i) in the case of a
determination not to register, shall be relieved of its obligation to register
any Registrable Securities in connection with such registration and (ii) in the
case of a determination to delay registering, shall be permitted to delay
registering any Registrable Securities for the same period as the delay in
registering any other securities.
 
(v) In connection with each registration statement covering the Registrable
Securities, the Holder shall be required to furnish to the Company information
regarding such Holder and the distribution of such Registrable Securities as is
required by law to be disclosed in the registration statement, and the Company
may exclude from such registration the Registrable Securities of the Holder if
it fails to furnish such information within a reasonable time prior to the
filing of such registration statement or any supplemented prospectus and/or
amended registration statement.
 
(c) Indemnification by the Company Pertaining to Registration. The Company
shall, notwithstanding any termination of this Note, defend, indemnify and hold
harmless the Holder, each officer, director, manager, owner, agent, broker
(including brokers who offer and sell Registrable Securities as principals as a
result of a pledge or any failure to perform under a margin call), investment
advisor and employee of the Holder, each Person who controls the Holder (within
the meaning of Section 15 of the Securities Act or Section 20 of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) and each officer,
director, manager, owner, agent and employee of each such controlling Person, to
the fullest extent permitted by applicable law, from and against any and all
losses, claims, damages, liabilities, reasonable costs (including, without
limitation, costs of investigation, preparation and attorneys' fees) and
expenses (collectively, “Losses”), as incurred, arising out of or relating to
any untrue or alleged untrue statement of a material fact contained in a
registration statement or any prospectus or any amendment or supplement thereto,
or arising out of or relating to any omission or alleged omission of a material
fact required to be stated therein or necessary to make the statements therein
(in the case of any prospectus or supplement thereto, in the light of the
circumstances under which they were made) not misleading, except to the extent,
but only to the extent, that (i) such untrue statements or omissions are based
solely upon information regarding the Holder which was furnished in writing to
the Company by the Holder expressly for use therein, which information was
reasonably relied on by the Company for use therein or (ii) such information
relates to the Holder or the Holder's proposed method of distribution of
Registrable Securities and was reviewed and expressly approved in writing by the
Holder for use in the registration statement or such prospectus or in any
amendment or supplement thereto. The Company shall notify the Holder promptly of
the institution, threat or assertion of any Proceeding of which the Company is
aware in connection with the transactions contemplated by this Agreement. Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of an Indemnified Party and shall survive the transfer of
the Registrable Securities by the Holder.
 
4

--------------------------------------------------------------------------------


(d) Indemnification by Holder Pertaining to Registration. The Holder shall,
severally and not jointly, defend, indemnify and hold harmless the Company, the
Company’s directors, officers, agents and employees, each Person who controls
the Company (within the meaning of Section 15 of the Securities Act and Section
20 of the Exchange Act), and the directors, officers, agents or employees of
such controlling Persons, to the fullest extent permitted by applicable law,
from and against all Losses, as incurred, arising solely out of or based solely
upon any untrue statement of a material fact contained in a registration
statement, any prospectus or any amendment or supplement thereto, or arising
solely out of or based solely upon any omission of a material fact required to
be stated therein or necessary to make the statements therein (in the case of
any prospectus or supplement thereto, in the light of the circumstances under
which they were made) not misleading, to the extent, but only to the extent,
that (i) such untrue statement or omission is contained in or omitted from any
information so furnished in writing by the Holder to the Company specifically
for inclusion in such registration statement or such prospectus and that such
information was reasonably relied upon by the Company for use in such
registration statement or such prospectus or (ii) such information relates to
the Holder or the Holder's proposed method of distribution of Registrable
Securities and was reviewed and expressly approved in writing by the Holder
expressly for use in such registration statement or such prospectus or any
amendment or supplement thereto. Notwithstanding anything to the contrary
contained herein, the Holder shall be liable under this Section 5(d) for only
that amount which does not exceed the net proceeds to the Holder as a result of
the sale of Registrable Securities pursuant to such registration statement.
 
(e) Conduct of Indemnification Proceedings. If any Proceeding shall be brought
or asserted against any Person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party promptly shall notify the Person from whom
indemnity is sought (the “Indemnifying Party”) in writing, and the Indemnifying
Party shall assume the defense thereof, including the employment of counsel
reasonably satisfactory to the Indemnified Party and the payment of all fees and
expenses incurred in connection with defense thereof; provided, that the failure
of any Indemnified Party to give such notice shall not relieve the Indemnifying
Party of its obligations or liabilities pursuant to this Agreement, except (and
only) to the extent that it shall be finally determined by a court of competent
jurisdiction (which determination is not subject to appeal or further review)
that such failure shall have proximately and materially adversely prejudiced the
Indemnifying Party. An Indemnified Party shall have the right to employ separate
counsel in any such Proceeding and to participate in the defense thereof, but
the fees and expenses of such counsel shall be at the expense of such
Indemnified Party or Parties unless: (i) the Indemnifying Party has agreed in
writing to pay such fees and expenses, (ii) the Indemnifying Party shall have
failed promptly to assume the defense of such Proceeding and to employ counsel
reasonably satisfactory to such Indemnified Party in any such Proceeding or
(iii) the named parties to any such Proceeding (including any impleaded parties)
include both the Indemnified Party and the Indemnifying Party, and the
Indemnified Party shall have been advised by counsel that a conflict of interest
is likely to exist if the same counsel were to represent both the Indemnified
Party and the Indemnifying Party (in which case, if the Indemnified Party
notifies the Indemnifying Party in writing that it elects to employ separate
counsel at the expense of the Indemnifying Party, the Indemnifying Party shall
not have the right to assume the defense thereof and such counsel shall be at
the expense of the Indemnifying Party). The Indemnifying Party shall not be
liable for any settlement of any such Proceeding effected without its written
consent, which consent shall not be unreasonably withheld. No Indemnifying Party
shall, without the prior written consent of the Indemnified Party, effect any
settlement of any pending Proceeding in respect of which any Indemnified Party
is a party, unless such settlement includes an unconditional release of such
Indemnified Party from all liability on claims that are the subject matter of
such Proceeding. All fees and expenses of the Indemnified Party (including
reasonable fees and expenses to the extent incurred in connection with
investigating or preparing to defend such Proceeding in a manner not
inconsistent with this Section 5) shall be paid to the Indemnified Party, as
incurred, within ten (10) business days of written notice thereof to the
Indemnifying Party (regardless of whether it is ultimately determined that the
Indemnified Party is not entitled to indemnification hereunder; provided, that
the Indemnifying Party may require the Indemnified Party to undertake to
reimburse all such fees and expenses to the extent it is finally judicially
determined that the Indemnified Party is not entitled to indemnification
hereunder).
 
5

--------------------------------------------------------------------------------


(f) Contribution. If a claim for indemnification under Section 5(c) or 5(d) is
unavailable to an Indemnified Party because of a failure or refusal of a
governmental authority to enforce such indemnification in accordance with its
terms (by reason of public policy or otherwise), then each Indemnifying Party,
in lieu of indemnifying such Indemnified Party, shall contribute to the amount
paid or payable by such Indemnified Party as a result of such Losses, in such
proportion as is appropriate to reflect the relative fault of the Indemnifying
Party and Indemnified Party in connection with the actions, statements or
omissions that resulted in such Losses, as well as any other relevant equitable
considerations. The relative fault of such Indemnifying Party and Indemnified
Party shall be determined by reference to, among other things, whether any
action in question, including any untrue or alleged untrue statement of a
material fact or omission or alleged omission of a material fact, has been taken
or made by, or relates to information supplied by, such Indemnifying, Party or
Indemnified Party, and the parties' relative intent, knowledge, access to
information and opportunity to correct or prevent such action, statement or
omission. The amount paid or payable as a result of any Losses shall be deemed
to include, subject to the limitations set forth in Section 5(c), any reasonable
attorneys' or other reasonable fees or expenses incurred in connection with any
Proceeding to the extent there would have been indemnification for such fees or
expenses if the indemnification provided in this Section was available in
accordance with its terms. Notwithstanding anything to the contrary contained
herein, a Holder shall be liable or required to contribute under this Section
5(f) for only such amount as does not exceed the net proceeds to such Holder as
a result of the sale of Registrable Securities pursuant to the registration
statement. The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 5(f) were determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to in this paragraph. No Person guilty of
fraudulent misrepresentation (within the meaning provided in the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation. The indemnity and contribution agreements
contained in this Section are in addition to any liability that an Indemnifying
Party may have to an Indemnified Party.
 
6

--------------------------------------------------------------------------------


6. Transfer Restrictions. The Holder shall not transfer the Note or the
Conversion Shares (except to its own affiliate, subsidiary, or shareholders)
until (a) it has first given written notice to the Company, describing briefly
the manner of any such proposed transfer; and (b) (i) the Company has received
from counsel satisfactory to the Company an opinion that such transfer can be
made without compliance with the registration requirements of the Securities
Act, and applicable state securities laws, or (ii) a registration statement
filed by the Company under the Securities Act and applicable state securities
laws is declared effective by the Securities and Exchange Commission and state
securities commissions having jurisdiction.
 
7. Currency; Payments. All references herein to “dollars” or “$” are to U.S.
dollars, and all payments of principal of, and interest on, this Note shall be
made in lawful money of the United States of America in immediately available
funds. If the date on which any such payment is required to be made pursuant to
the provisions of this Note occurs on a Saturday or Sunday or legal holiday
observed in the State of California, such payments shall be due and payable on
the immediately succeeding date which is not a Saturday or Sunday or legal
holiday so observed.
 
8. Representations and Warranties of Holder. Holder hereby represents and
warrants that:
 
(a) Securities Not Registered. Holder is acquiring the Note for its own account,
not as an agent or nominee, and not with a view to, or for sale in connection
with, any distribution thereof in violation of applicable securities laws. By
executing this Note, Holder further represents that Holder does not have any
present contract, undertaking, understanding or arrangement with any person to
sell, transfer or grant participations to such persons or any third person, with
respect to the Note.
 
(b) Access to Information. The Company has made available to Holder the
opportunity to ask questions of and to receive answers from the Company’s
officers, directors and other authorized representatives concerning the Company
and its business and prospects, and Holder has been permitted to have access to
all information which it has requested in order to evaluate the merits and risks
of the purchase of the Note.
 
7

--------------------------------------------------------------------------------


(c) Investment Experience. Holder is an investor in securities of companies in
the development stage and acknowledges that it is able to fend for itself, can
bear the economic risk of its investment, and has such knowledge and experience
in financial and business matters that it is capable of evaluating the merits
and risks of the purchase of the Note.
 
(d) No Brokers or Finders. Holder has incurred no liability for commissions or
other fees to any finder or broker in connection with the transactions
contemplated by this Note, the cost of which is in any part the liability of or
payable by the Company.
 
(e) Regulation D. Holder is an “accredited investor” as defined in Rule 501
under the Securities Act. In the normal course of business, Holder invests in or
purchases securities similar to the Note and the Common Stock and has such
knowledge and experience in financial and business matters as to be capable of
evaluating the merits and risks of purchasing the Note. The Holder is not a
registered broker dealer or an affiliate of any broker or dealer registered
under Section 15(a) of the Exchange Act, or a member of the National Association
of Securities Dealers, Inc. or a Person engaged in the business of being a
broker dealer.
 
(f) Unregistered. Holder has been advised that (i) neither the Note nor the
Common Stock has been registered under the Securities Act or other applicable
securities laws, (ii) the Common Stock may need to be held indefinitely, and
Holder must continue to bear the economic risk of the investment in the Common
Stock (assuming conversion) unless the Common Stock is subsequently registered
under the Securities Act or an exemption from such registration is available,
(iii) when and if the Common Stock may be disposed of without registration in
reliance on Rule 144 promulgated under the Securities Act, such disposition can
be made only in limited amounts in accordance with the terms and conditions of
such Rule, and Holder must deliver an opinion of counsel to the Company
reasonably acceptable to the Company in form, substance and scope to the effect
that the Common Stock into which it converts may be sold or transferred under an
exemption from such registration, and (iv) if the Rule 144 exemption is not
available, public sale without registration will require compliance with an
exemption under the Securities Act.
 
(g) Pre-Existing Relationship. Holder has a pre-existing personal or business
relationship with the Company or any of its officers, directors or controlling
persons, or by his/its business or financial experience or the business or
financial experience of his/its financial advisors who are unaffiliated with and
who are not compensated by the Company, directly or indirectly, could be
reasonably assumed to have the capacity to protect his/its own interest in
connection with the acquisition of the Note or the Common Stock.
 
(h) No Advertisement. Holder acknowledges that the offer and sale of the Note or
the Common Stock into which it converts was not be accomplished by the
publication of any advertisement.
 
(i) No Review. Holder understands that no arbitration board or panel, court or
federal, state, municipal or other governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign, has passed upon or made
any recommendation or endorsement of the Common Stock. 
 
8

--------------------------------------------------------------------------------


(j) Holder understands that the Common Stock shall bear a restrictive legend in
substantially the following form:
 
THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (the “SECURITIES ACT”)OR UNDER APPLICABLE STATE LAW AND MAY NOT BE
OFFERED FOR SALE, SOLD, TRANSFERRED OR PLEDGED UNLESS COVERED BY AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT, AND ANY APPLICABLE STATE LAW, A
TRANSFER MEETING THE REQUIREMENTS OF RULE 144 OF THE SECURITIES AND EXCHANGE
COMMISSION, OR (IF REASONABLY REQUIRED BY THE COMPANY) AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY THAT ANY SUCH TRANSFER IS EXEMPT FROM SUCH
REGISTRATION.
 
9. Survival of Representation and Warranties. All representations and warranties
made by Holder shall survive the earlier of the Conversion or the Due Date and
shall remain effective and enforceable until the earlier to occur of the two (2)
year anniversary of the Conversion, the Due Date or the date on which claims
based thereon shall have been barred by the applicable statutes of limitation.
 
10. Usury Savings. It is the intent of Holder and the Company in the execution
of this Note to strictly compliance with applicable usury law. In furtherance
thereof, Holder and the Company stipulate and agree that none of the terms and
provisions contained in this Note shall ever be construed to create a contract
to pay for the use, forbearance or detention of money, interest at a rate in
excess of the maximum interest rate permitted to be charged by applicable law,
neither the Company nor any guarantors, endorsers or other parties now or
hereafter becoming liable for payment of this Note shall ever be obligated or
required to pay interest on this Note at a rate or in an amount in excess of the
maximum interest that may be lawfully charged under applicable law, and the
provisions of this paragraph shall control over all other provisions of this
Note and any other instruments now or hereafter executed in connection herewith
which may be in apparent conflict herewith. Holder expressly disavows any
intention to charge or collect excessive unearned interest or finance charges in
the event the maturity of this Note is accelerated. If the maturity of this Note
shall be accelerated for any reason or if the principal of this Note is paid
prior to the end of the term of this Note, and as a result thereof the interest
received for the actual period of existence of the loan evidenced by this Note
exceeds the amount of interest that would have accrued at the applicable maximum
lawful rate, Holder or other holder of this Note shall, at its option, either
refund to the Company the amount of such excess or credit the amount of such
excess against the principal balance of this Note then outstanding and thereby
shall render inapplicable any and all penalties of any kind provided by
applicable law as a result of such excess interest. In the event that Holder or
any other holder of this Note shall contract for, charge or receive any amounts
and/or any other thing of value which are determined to constitute interest
which would increase the effective interest rate on this Note to a rate in
excess of that permitted to be charged by applicable law, all such sums
determined to constitute interest in excess of interest at the lawful rate
shall, upon such determination, at the option of Holder or other holder of this
Note, be either immediately returned to the Company or credited against the
principal balance of this Note then outstanding, in which event any and all
penalties of any kind under applicable law as a result of such excess interest
shall be inapplicable. By execution of this Note, the Company acknowledges that
it believes the loan evidenced by this Note to be non-usurious and agrees that
if, at any time, the Company should have reason to believe that such loan is in
fact usurious, it will give Holder or other holder of this Note notice of such
condition and the Company agrees that Holder or other holder shall have ninety
(90) days in which to make appropriate refund or other adjustment in order to
correct such condition if in fact such exists. The term “applicable law” as used
in this Note shall mean the laws of the State of Delaware or the laws of the
United States, whichever laws allow the greater rate of interest, as such laws
now exist or may be changed or amended or come into effect in the future.
 
9

--------------------------------------------------------------------------------


11. Fees and Costs of Attorneys’ and Placement Agent. In the event of any legal
proceedings in connection with this Note, all expenses in connection with such
legal proceedings of the prevailing party, including reasonable legal fees and
applicable costs and expenses, shall be reimbursed by the non-prevailing party
upon demand. This provision shall not merge with any enforcement order or
judgment on this Note and shall be applicable to any proceeding to enforce or
appeal any judgment relating to the Note. Notwithstanding the foregoing, the
Company agrees to make a one-time payment to the placement agent of this Note,
Hunter World Markets, Inc., (i) a placement fee equal to 10% of the principal
amount of this Note and (ii) Seven Thousand Five Hundred Dollars ($7,500.00) for
legal fees incurred by Hunter World Markets, inc. in connection with the
execution of this Note.
 
12. Severability. If any one or more of the provisions contained herein, or the
application thereof in any circumstance, is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provisions hereof shall not be in any way impaired,
unless the provisions held invalid, illegal or unenforceable shall substantially
impair the benefits of the remaining provisions hereof.
 
13. Successors and Assigns. This Note shall inure to the benefit of the Holder
and its successors and permitted assigns and shall be binding upon the
undersigned and its successors and permitted assigns. As used herein, the term
“Holder” shall mean and include the successors and permitted assigns of the
Holder.
 
14. Officers and Directors Not Liable. In no event shall any officer or director
of the Company or the Subsidiary be liable for any amounts due and payable
pursuant to this Note.
 
15. Governing Law. The parties acknowledge and agree that this Note and the
rights and obligations of all parties hereunder shall be governed by and
construed under the laws of the State of Delaware, without regard to conflict of
laws principles.
 
16. Modification. This Note may not be modified or amended orally, but only by
an agreement in writing signed by the party against whom such agreement is
sought to be enforced.
 
10

--------------------------------------------------------------------------------


17. Entire Agreement. This Note constitutes the entire agreement between the
parties with respect to the subject matter hereof and supersedes any and all
prior written or oral agreements and understandings with respect to the matters
covered hereby.
 
18. Counterparts. This Note may be executed in two (2) counterparts, each of
which shall be an original counterpart, but only all of which together shall
constitute one original Note.
 


[Signature Page to Follow]
 

11

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this SECURED CONVERTIBLE
PROMISSORY NOTE as of the date and year first written above.
 

        BERMAN CENTER, INC.,  
   
   
      /s/ Laura A.C. Berman, LCSW, Ph.D.   By:  

--------------------------------------------------------------------------------

Laura A.C. Berman, LCSW, Ph.D.   Its:

--------------------------------------------------------------------------------

Chief Executive Officer and President
 
 
Address:

--------------------------------------------------------------------------------

211 East Ontario, Suite 800
Chicago, Illinois 60611


 

        BERMAN HEALTH & MEDIA, INC.,  
   
   
      /s/ Laura A.C. Berman, LCSW, Ph.D.   By:  

--------------------------------------------------------------------------------

Laura A.C. Berman, LCSW, Ph.D.   Its:

--------------------------------------------------------------------------------

Chief Executive Officer and President
 
 
Address:

--------------------------------------------------------------------------------

211 East Ontario, Suite 800
Chicago, Illinois 60611


 

        HUNTER FUND LTD.,  
   
   
      /s/ Todd Ficeto   By:  

--------------------------------------------------------------------------------

Todd Ficeto    Its:

--------------------------------------------------------------------------------

President 
 
 
Address:

--------------------------------------------------------------------------------

Hunter Fund Ltd.
9300 Wilshire Blvd.  
Penthouse Suite   
Beverly Hills, CA 90212  


 
12

--------------------------------------------------------------------------------

